Name: 90/637/EEC: Council Decision of 22 October 1990 concerning the conclusion of a protocol renewing the cooperation agreement between the European economic community and the kingdom of Thailand on manioc production, marketing and trade
 Type: Decision
 Subject Matter: international affairs;  marketing;  trade;  plant product;  international trade;  Asia and Oceania
 Date Published: 1990-12-12

 12.12.1990 EN Official Journal of the European Communities L 347/23 COUNCIL DECISION of 22 October 1990 concerning the conclusion of a Protocol renewing the Cooperation Agreement between the European Economic Community and the Kingdom of Thailand on manioc production, marketing and trade (90/637/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the conclusion of a Protocol renewing the Cooperation Agreement between the European Economic Community, and the Kingdom of Thailand on manioc production, marketing and trade (1) is in their mutual interest; Whereas the said Protocol should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Protocol renewing the Cooperation Agreement between the European Economic Community and the Kingdom of Thailand on manioc production, marketing and trade is hereby approved on behalf of the Community. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement referred to in Article 1 in order to bind the Community. Done at Luxembourg, 22 October 1990. For the Council The President G. DE MICHELIS (1) OJ No L 219, 28. 7. 1982, p. 53.